R. W. WALTER, J.
To authorize a final judgment against a garnishee, who has not answered, a judgment nisi must be first entered against-him, and then a scire facias issued thereupon, must be executed and returned j or two such notices must be returned “not found” by tbe sheriff of the county in which tbe garnishment was executed, Code, § 2545; Lowry v. Clements, 9 Ala. 422; Wood v. Russell, 22 Ala. 645; Dew v. Bank, 9 Ala. 323. In this case, tile garnishee- Goode did- not answer and, without rendering the conditional judgment, and issuing the scire facias required 'by tile statute,^ the court entered a final judgment against him. This was -erfatal ernm Judgment reversed, and cause remandedt